Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 18, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147743                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147743
                                                                    COA: 308244
Bay CC: 10-010892-FH
  ROBERT RICHARD-HOWARD NELSON,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 30, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  We ORDER the Bay Circuit Court, in accordance with Administrative Order 2003-03, to
  determine whether the defendant is indigent and, if so, to appoint attorney Wendy
  Barnwell, if feasible, to represent the defendant in this Court. If this appointment is not
  feasible, the trial court shall, within the same time frame, appoint other counsel to
  represent the defendant in this Court. If the defendant is not indigent, he must retain his
  own counsel. The parties shall submit supplemental briefs within 42 days of the date of
  the order appointing counsel, or of the ruling that the defendant is not entitled to
  appointed counsel, addressing the defendant’s claim of ineffective assistance of trial
  counsel. The parties should not submit mere restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 18, 2014
           h0611
                                                                               Clerk